SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1) GLOBAL SHIP LEASE, INC. (Formerly known as GSL Holdings, Inc.) (Name of Issuer) Class A Common Shares, par value $0.01 per share (Title of Class of Securities) Y2183105 (CUSIP Number) CMA CGM S.A. 4, Quai d’Arenc Marseille Cedex 02 13235 +33 (0) 4 88 91 90 00 Attn: Michel Sirat (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 11, 2013 (Dates of Events which Require Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o. * Note : Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Exchange Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes ). CUSIP NO.Y27183105
